Mr. Presiding Justice Boggs delivered the opinion of the Court. The action was by appellant to recover under an insurance policy issued by the appellee company ,the value of a building which had been destroyed by fire. The declaration alleged that the company and the appellee mutually submitted the differences between them as to the value of the house to arbitration upon a written submission; that the arbitrators fixed the damages at §3,855.60, and rendered an award accordingly; and its other allegations were upon the theory that the company became absolutely liable to pay the amount found by the arbitrators. The company filed a single plea, in effect that the provisions of the policy permitted it to discharge its obligations by erecting a new building to take the place of the one destroyed by fire. The appellant insisted that the company, by entering into the arbitration, waived the right to elect to rebuild, and became irrevocably bound to pay the damages assessed by the arbitrators, and on that ground demurred to the plea. The court sustained the demurrer and the case came to this court on appeal. Ætna Insurance Company v. Platt, 40 Ill. App. 191. We held that the written submission executed by the parties by its express terms excluded the conclusion that the company elected to pay the amount found by the arbitrators, and that by the terms of the policy and of the written submission the company had the right, before electing, to ascertain the cost of rebuilding, and that the plea presented a complete defense and accordingly reversed the judgment of the Circuit Court and remanded the cause. When the case came again into the Circuit. Court, the plaintiff, being the present appellant, filed six replications to the plea, in effect as follows: 1. That after proofs of loss made, and before the submission to arbitrate, Platt requested the company to rebuild. 2. That he offered to furnish the company without cost or expenses to it, the plan and specifications of said building by which it would ascertain the costs and expenses of rebuilding. 3. That the company absolutely and unconditionally refused to rebuild, and stated that it was not engaged in rebuilding houses. 1. That the company demanded an arbitration as provided for in the policy, and stated that Platt could either arbitrate or sue in the courts. 5. That upon an award by the arbitrators being made that the company would pay the award. 6. That Platt paid out the sum of $30 as costs of witnesses and fees of the arbitrators. The court sustained a demurrer to each of the replications, and as the appellant refused to further plead, rendered a judgment for the appellee company from which judgment the case is again before us on appeal. The replications, except the sixth, set up nothing more than propositions and statements fro and con of the parties during their negotiations prior to the written submission, and upon familiar and fundamental principles were all merged therein. If we were right in ruling when the case was first before us that the terms of the written submission excluded the conclusion that the company elected to pay instead of rebuilding, it follows that the rulings of the court upon ’ the demurrers to the replications were correct. We find no reason to recede from our former conclusion. The sixth replication avers that the appellant paid out the sum of $30 to the witnesses and arbitrators. If the written agreement to submit to arbitration expressly reserved to the company the right to elect to rebuild rather than pay the amount of damages found by the arbitrators to have been occasioned by the fire, surely the fact that the appellant had voluntarily paid the fees of the witnesses and arbitrators could not have the effect to destroy such right of election. The judgment is right and must be affirmed.